DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, 18 and 20-23 of U.S. Patent No. 10,862,778 (15/506,225). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  
Claim 1 is anticipated by claim 1 of the ‘778 Patent.
Claim 2 is anticipated by claim 3 of the ‘778 Patent.
Claim 3 is anticipated by claim 2 of the ‘778 Patent.
Claim 4 is anticipated by claim 4 of the ‘778 Patent.
Claim 5 is anticipated by claims 5 and 6 of the ‘778 Patent.
Claim 6 is anticipated by claim 7 of the ‘778 Patent. 
Claim 7 is anticipated by claim 8 of the ‘778 Patent.
Claim 8 is anticipated by claim 9 of the ‘778 Patent.
Claim 9 is anticipated by claim 10 of the ‘778 Patent.
Claim 10 is anticipated by claim 11 of the ‘778 Patent.
Claim 11 is anticipated by claim 12 of the ‘778 Patent.
Claim 12 is anticipated by claim 13 of the ‘778 Patent. 
Claim 13 is anticipated by claim 14 of the ‘778 Patent.
Claim 14 is anticipated by claim 15 of the ’778 Patent.
Claim 15 is anticipated by claim 17 of the ‘778 Patent.
Claim 16 is anticipated by claim 18 of the ‘778 Patent.
Claim 17 is anticipated by claim 20 of the ‘778 Patent.
Claim 18 is anticipated by claim 21 of the ‘778 Patent.
Claim 19 is anticipated by claim 22 of the ‘778 Patent.
Claim 20 is anticipated by claim 23 of the ‘778 Patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0113052 to Doshi et al. in view of U.S. Patent Application Publication 2015/0378786 to Suparna et al.
Doshi et al. ‘052 disclose:
As concerns claim 1, a network management method comprising: receiving, at a server (0020; 0037-WLAN management server 20) coupled to a wireless local area network (WLAN) or an agent, input from a device, the input causing the server or the agent to select (0035-enter identity information) one or more of the WLAN or a plurality of devices (0020-clients) coupled to the WLAN for which to report current performance and usage information (0016-various current log data; 0089-current connection state) and historical performance and usage information (0016-various historical log data; 0088-received signal strength indicator history, signal to noise ratio history); 
retrieving at the server or the agent the historical performance and usage information, and the current performance and usage information (0029-logs data); 
and transmitting the current performance and usage information, and the historical performance and usage information from the server or the agent to the device (0089-display report).  

As concerns claim 19, a network management method comprising: 
receiving input from a device (0020; 0037-WLAN management server 20) to select (0035-enter identity information) one or more of a wireless local area network (WLAN) or a plurality of devices (0020-clients) coupled to WLAN for which to report a current performance and usage information (0016-various current log data; 0089-current connection state) and historical (0016-various historical log data; 0088-received signal strength indicator history, signal to noise ratio history) performance and usage information to the device; 
transmitting the input to a server coupled to the WLAN, or an agent executing on at least one of the plurality of devices (0029-logs data, provided to server); 
receiving from the server or the agent the historical performance and usage information for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN (0016-various historical log data; 0088-received signal strength indicator history, signal to noise ratio history); 
receiving from server or the agent the current performance and usage information from the selected one or more of the WLAN or the plurality of devices coupled to the WLAN (0016-various current log data; 0089-current connection state); 
and presenting, in a graphical user interface (GUI) (0035-GUI) on a display screen (0089-display report) of the device, the current performance and usage information and the historical performance and usage information for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN.  

As concerns claim 20, a computer-readable non-transitory storage medium, comprising computer instructions, that when executed, cause a computing device to perform steps comprising: 
receiving at a server (0020; 0037-WLAN management server 20) coupled in communication with a wireless local area network (WLAN) or an agent executing on at least one of a plurality of devices (0020-clients), input from the device, the input causing the server or the agent to select (0035-enter identity information) one or more of the WLAN or the plurality of devices coupled to the WLAN for which to report a current (0016-various current log data; 0089-current connection state) performance and usage information and the historical (0016-various historical log data; 0088-received signal strength indicator history, signal to noise ratio history) performance and usage information to the device; 
retrieving at the server or the agent the historical performance and usage information for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN (0029-logs data, provided to server; 0016-various historical log data; 0088-received signal strength indicator history, signal to noise ratio history); 
retrieving at server or the agent the current performance and usage information from the selected one or more of the WLAN or the plurality of devices coupled to the WLAN (0029-logs data, provided to server; 0016-various current log data; 0089-current connection state); 
and transmitting from the server or the agent to the device to present the current performance and usage information and the historical performance and usage information for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN in a graphical user interface (GUI) (0035-GUI) on a display (0089-display report) screen of the device.
Doshi et al. ‘052 disclose log data including performance information. However they do not explicitly disclose both performance and usage information. 
Suparna et al. ‘786 teach both performance data and consumption data (0011). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the log data of Doshi et al. ‘052 with consumption/usage data, in order to provide additional metrics to ascertain the state of the network. 

Doshi et al. ‘052 further disclose:
As concerns claim 2, the method of claim 1, wherein transmitting comprises transmitting one or more of: a type of at least one of the plurality of devices; a status of at least one of the plurality of devices (0016-connection state; 0083-status reports); or an action performed on the device that affects performance or usage of one or more of the WLAN or the plurality of devices coupled to the WLAN.  
As concerns claim 3, the method of claim 1, further comprising presenting in a graphical user interface (GUI) (0035-GUI) on a display screen of the device (0089-display report on GUI), the current performance and usage information (0089-current connection state) and the historical performance and usage information (0016-various historical log data; 0088-received signal strength indicator history, signal to noise ratio history) for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN.  

As concerns claim 13, the method of claim 1, wherein receiving at the server input further comprises issuing from the server a request to the agent to provide (0038-polling) the historical performance and usage information for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN, wherein retrieving at the server the historical performance and usage information for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN comprises retrieving at the server the historical performance and usage information for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN responsive to the request.  

As concerns claim 17, the method of claim 1, wherein the current performance and usage information is provided as one or more of: a data transmission throughput, network-layer throughput, latency, jitter, connectivity, error rates, a received signal strength indication (0088-received signal strength indicator), a signal-to-noise ratio, power consumption, transmit power, security information, and quantity of data bytes transmitted, for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN according to or on a timeline, or in comparison to a historical baseline thereof.  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0113052 to Doshi et al. and U.S. Patent Application Publication 2015/0378786 to Suparna et al. as applied to claim 3 above in view of U.S. Patent Application Publication 2013/0185433 to Zhu et al.
Doshi et al. ‘052 as modified do not disclose:
As concerns claim 4, the method of claim 3, wherein presenting comprises: 1220145-100USCPATENT presenting the current performance and usage information for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN in a first graphical bar; and presenting the historical performance and usage information for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN in a second graphical bar.  
As concerns claim 5, the method of claim 4, wherein the first graphical bar and the second graphical bar overlap at least in part and are distinguished from each other by a graphical characteristic that comprises at least one of a color, a shading, a transparency, a translucency, or a border.  
	Zhu et al. ‘433 teach: 
As concerns claim 4, the method of claim 3, wherein presenting comprises: 1220145-100USCPATENT presenting the current performance and usage information for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN in a first graphical bar (fig. 13); and presenting the historical performance and usage information for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN in a second graphical bar (fig. 13).  
As concerns claim 5, the method of claim 4, wherein the first graphical bar and the second graphical bar overlap at least in part (fig. 13-a side of the bars overlap each other) and are distinguished from each other by a graphical characteristic that comprises at least one of a color, a shading (fig. 13-bars differentiated by shading), a transparency, a translucency, or a border.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Doshi et al. ‘052 as modified with bar graphs, as taught by Zhu et al. ‘433, in order to visually present data, thus rendering the information more readily understood.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0113052 to Doshi et al., U.S. Patent Application Publication 2015/0378786 to Suparna et al. and U.S. Patent Application Publication 2013/0185433 to Zhu et al. as applied to claim 4 above in view of U.S. Patent Application Publication 2015/0066896 to Davis et al.
Doshi et al. ‘052 as modified do not disclose:
As concerns claim 6, the method of claim 4, wherein presenting further comprises at least one of presenting the current performance and usage information for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN in a vertically-scrolling newsfeed-style display, or presenting a multiple page view display in which a selected one of the multiple page views is displayed by receiving user input swiping or tapping a display to transition to the selected one of the multiple page views.  
	Davis et al. ‘896 teach:
As concerns claim 6, the method of claim 4, wherein presenting further comprises at least one of presenting the current performance and usage information for the selected one or more of the WLAN or the plurality of devices coupled to the WLAN in a vertically-scrolling newsfeed-style display (0081-monitored data presented via a news feed), or presenting a multiple page view display in which a selected one of the multiple page views is displayed by receiving user input swiping or tapping a display to transition to the selected one of the multiple page views.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Doshi et al. ‘052 as modified with displaying information in a newsfeed as taught by Davis et al. ‘896 in order to more easily convey information to a user. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0113052 to Doshi et al. and U.S. Patent Application Publication 2015/0378786 to Suparna et al. as applied to claim 1 above in view of U.S. Patent Application Publication 2016/0043924 to Cejnar et al.
Doshi et al. ‘052 as modified do not disclose:
As concerns claim 16, the method of claim 1, wherein the device, to which to report the current performance and usage information and the historical performance and usage information for one or more of the WLAN or the plurality of devices coupled to the WLAN, includes one or more of: a desktop computer, a laptop computer, a notebook computer, a tablet computer, a wireless mobile computing device, a wireless router, a wireless access point, and a wireless switch.  
Cejnar et al. ‘924 teach:
As concerns claim 16, the method of claim 1, wherein the device, to which to report the current performance and usage information and the historical performance and usage information for one or more of the WLAN or the plurality of devices coupled to the WLAN, includes one or more of: a desktop computer, a laptop computer, a notebook computer, a tablet computer (0115), a wireless mobile computing device, a wireless router, a wireless access point, and a wireless switch.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Doshi et al. ‘052 as modified with a tablet computer, as taught by Cejnar et al. ‘924, in order to provide a convenient and more mobile device for a user. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0113052 to Doshi et al. and U.S. Patent Application Publication 2015/0378786 to Suparna et al. as applied to claim 13 above in view of U.S. Patent Application Publication 2004/0249974 to Alkhatib et al.
Doshi et al. ‘052 as modified do not disclose:
As concerns claim 14, the method of claim 13 further comprising the server receiving UDP pings from the agent to maintain a network address and port translation (NAPT) rule such that the server is able to issue the request to the agent.  
Alkhatib et al. ‘974 teach:  	As concerns claim 14, the method of claim 13 further comprising the server receiving UDP pings (0196-pings, UDP) from the agent to maintain a network address and port translation (NAPT) rule (0201-NAPT) such that the server is able to issue the request to the agent.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Doshi et al. ‘052 as modified with pings and NAPT in order to provide communications across networks between networked devices. 
Allowable Subject Matter
Claims 7-12, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note: these claims would also need to overcome the Double Patenting rejection cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451